Title: To James Madison from Walter Jones, 25 March 1794
From: Jones, Walter
To: Madison, James


Dear Sir.
March 25th. 1794.
I am obliged by the Receipt of your favours of feby. 28 & march the 9th. I have waited some time for a little Leisure to persue my observations on a certain Subject; but the continued & unusual Interruption of various avocations for Some weeks past, promise such delay to the accomplishment of that purpose, that I think it improper to postpone any longer the acknowledgements justly due to your Attentions. The Printer by omissions & mistakes has made such work of the paper—several Sentences are made non-sense, which I have the Comfort to think existed not in the manuscript—I clearly foresaw the delicacy of your present Situation as it respected any concern with the press, on Subjects similar to that Offered to your Consideration; I wished to have the paper reviewed by a person in whose Candour & Judgment I could Confide; and I can with truth assure you, that I know not where to make a preferable Choice. The Subject is certainly a very important one, & from the Acrimony or Servility that too generally characterises our news-paper Essayists, I think not likely to be treated with a due degree of system, temper & freedom; I therefore think, at all Events, of having a few papers prepared, against the meeting of our Assembly, & having them published in immediate succession, in one of the most popular papers at Richmond. If in the Leisure of your summer Retirement you can furnish me with any hints or observations, respecting the nature & symptoms of our actually existing Factions, they would be great aids to one so withdrawn from the principal Scene of observation as myself. Your Correspondence at all times on any subject would be very grateful to me; but at present, my dear sir, I think all the friends of the true revolutionary principles of American Independance, Should act as much as possible in Concert. The defection from them of many in this & other parts of the Country, in respect both to numbers & Character is very distressing & not a little alarming. In this part I have scarcely a whig friend of any note. Some of the ci-devants, whose Zeal flamed to an absurd Excess formerly in degrading the British Nation, are now as intemperate in extolling their power, their prosperity, their Virtues and their Government. They can be as merry & witty on the Sans-Culottes & Carmagnioles, from the fund of London paragraphs, as the Expectants & placemen of G. Britain, whether they Consist of Lords, Sir Thomas’s, Cast Servants, low favourites, or the Fathers, Brothers Cousins or Sons of whores, who indubitably Compose a great proportion of that honourable Body. They forget that a few years ago they too had their opprobrious apellations of Jonathans, Yankees &C. from their present friends. Such men give great Shelter & Effect to the agency of the low british Inhabitants, whose exertions on the people are incessant; and the mass of the people are so unreflecting & torpid, that they are well fitted to yield to old Habits and opinions, however inconsistent with the dignity & Interest of the character they have derived from Independance on G. B. Southward of Rappahanock & upward in the State, I am told, things have a better Complexion, but I assure you, in the district of country where I live, the aspect of political Character is very disgusting to a whig of 1776.
I am the more impatient to hear the final Issue in the Congress of the Resolutions you brought in, as in your last you say their Success has become more dubious. Independent of their propriety in a Strictly Commercial point of view, in which I think they have the advantage of argument, their wholesome operation in other respects of more importance, Seems to be beyond the reach of rational Controversy, unless we make The Ledger, the Palate & the apparel of our people the only Criteria of national dignity & prosperity. No nation is really an independant one, unless their country their Laws, Government, & manners, are, taken collectively, far preferable in the View of the people to those of any other nation whatsoever. As well might we expect concord & prosperity in the married State, where either of the parties had transferred its affections to a third person. We have never posessed this necessary prejudice of an exclusive attachment to & pride in our own Country, the momen⟨t⟩ Hostilities ceased, we relapsed into our old opinions & Habits concerning Britain & her productions. It is this charm of inveterate Habits founded in former Subjection & political Nothingness, that every real american would wish to break & dissipate. The tendency of the Resolutions is evidently, pro-tanto, to break this charm; and their adoption therefore will be the wish of the real Citizens of america. It is not in the Constitution of human affairs to Command at once all the advantages that belong to any Situation. We are generally reduced to the choice of the least among Evils, and of the best among Blessings—or by a Comparison of the two avoid or persue the preponderating Side. These three Cases seem to comprehend every possible Situation of mankind; and on these Grounds the resolutions, when tried, will be impregnable. The principal Evils Seem to be, a temporary & partial Inconvenience from the Interruption in a partial degree of our Customary Channels of Supply of English Goods, with some diminution of Quantity & perhaps increase of Price: but our Inclination as well as Means will be promoted of obtaining on the best & most Direct Terms, the products of the whole world, without the prejudices of old Habits. Public Credit, May receive some Momentary Shock: but to me this is no objection, who ardently wish we had never heard of public Credit & the funding System; who had rather face the hazard & pretended Infamy of national Bankruptcy, than See realized the Consequences which that vile System presents in Fact or in prospect. The Diminution of Trade by the diminution of excessive Credit—may be other wise expressed—there will be fewer Stores Shops & firms, as they call them, but there will also [be] fewer idle fine Gentlemen at the head of them; & less fraud, dissipation of manners, & Bankruptcies. Above all we Shall begin the progress of a fixt national Character, and not remain independent de jure, & Colonists de facto. Adieu Dear Sir & beli[e]ve me with every Sentiment of affectte. regard Yours
W. Jones
